Citation Nr: 1642084	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1976 to March 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied service connection for right ear hearing loss.  

In September 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In August 2014, the Board remanded the issue of entitlement to service connection for right ear hearing loss for further development.  

In August 2016, the Board requested a Veterans Health Administration (VHA) opinion as to the right ear hearing loss issue.  The VHA opinion was obtained in October 2016.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  


FINDING OF FACT

The Veteran's current right ear hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Veteran contends that he has right ear hearing loss that is related to service.  He specifically maintains that he has right ear hearing loss as a result of acoustic trauma that he experienced during service while serving as a submarine radio operator and supervisor, and as a Morse code operator.  He also reports that he was exposed to noise from M-14 rifles, M-16 rifles, .45 caliber pistols, and from shotguns.  He further indicates that he suffered from right ear hearing problems, as well as ringing in the ears, during service and since service.  The Veteran essentially contends that his right ear hearing loss was first experienced during service and has continued since that time.  

The Veteran served on active duty in the Navy from March 1976 to March 1996.  A DD Form 214 for his period of active duty in the Navy from April 1992 to March 1996 indicates that he had eight years, ten months, and five days of sea service.  His occupational specialties were listed as an instructor for two years and eleven months, and as submarine radioman and maintenance technician for two years and two months.  

A post-service November 2010 VA audiological examination report includes results that were not indicative of a right ear hearing loss disability as defined by 38 C.F.R. 38 C.F.R. § 3.385.  The diagnoses included normal hearing at all frequencies tested with excellent word recognition in the right ear.  The examiner related the Veteran's diagnosed left ear hearing loss to his period of service.  

A July 2015 VA audiological examination revealed results indicative of a right ear hearing loss disability as defined by 38 C.F.R. 38 C.F.R. § 3.385.  The diagnoses included sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz, in the right ear.  The examiner indicated that it was not at least as likely as not (50 percent probability) that the Veteran's right ear hearing loss was caused by or the result of an event during his military service.  

An October 2016 VHA opinion was provided by an audiologist.  The audiologist indicated that the Veteran's claims file was reviewed.  The audiologist commented that it was at least as likely as not that the Veteran's right ear hearing difficulties began during his military service.  The audiologist explained that although the changes were noted to be within normal limits, the Veteran's hearing threshold at 4000 Hertz did shift significantly by 20 decibels from the time of his entrance examination and his separation examination.  The audiologist referred to a medical treatise which found that normal threshold sensitivity could mask on-going neural degeneration in noise exposed ears.  

Here, although there is conflicting medical evidence regarding the onset of the Veteran's right ear hearing loss, the Board finds most probative the opinion offered by the VHA specialist, which supports the claim.  As such, service connection for right ear hearing loss is warranted. 


ORDER

Service connection for right ear hearing loss is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


